CAMPBELL, J.
(concurring specially). The contract for the purchase and sale of the shoes in this case was unquestionably a “divisible contract to sell” within the definition of section 76, c. 355, Laws 1921, and both parties treated it as such.
With reference to 258 pairs of these shoes (invoiced at $537.30) to recover payment for which this action was brought, the *70only offer ever made by respondent was not an offer to pay for them, but an offer to return them, which offer was made on April 12th by shipping said 258 pairs of shoes ’back to the appellant and notifying appellant of such shipment. Appellant refused the offer of the return of said 258 pairs of shoes, and such refusal was communicated to respondent by telegram on or prior to April 20th. Nevertheless, on April 20th, respondent mailed to appellant its check for $552.62, being the invoice price of and amount undisputedly due as payment for certain other pairs of these shoes which’ respondent had retained as entirely satisfactory and had never attempted to return. The only controversy or dispute between the parties at the- time this check was mailed was as -to- the right to return the 258 pairs of shoes attempted to be returned on April 12th. Before mailing the check in question (which was payment for the shoes retained and for nothing more) respondent was fully advised that its previous and separate offer to- settle for the other 258 pairs by returning them had been rejected. I see nothing whatever in the facts or circumstances-of this case to- justify,a holding that respondent tendered this check for $552.62 upon any condition, express or implied, not only that such check should be payment for the shoes for which, and for which alone, it purported to pay, but also that by accepting it appellant should be held in addition to have assented to an earlier offer to settle, not by payment, but by return, for 258 other pairs of shoes covered by a separate part of the divisible contract, which offer of return appellant had previously and specifically refused to accept, as respondent had been advised and well knew. With reference to those 258 pairs of shoes, -there was neither accord nor satisfaction. The check for $552.62 was accepted in full payment of the only part of the divisible contract for which it was tendered and for which it purported to be payment ; namely, the shoes retained by respondent. In the absence of a very definite and specific agreement otherwise, surely offer and acceptance of this payment should have no effect upon the controversy then existing between the parties with reference to an entirely separate portion of the divisible contract not purported to be covered by the check at all; namely, the 258 other pairs of shoes which respondent had previously sought to return and return of which had been refused.
The jury found from all the facts and circumstances of this *71case under proper instructions that respondent was not entitled to return those shoes, that appellant was justified in refusing to accept the return thereof, and that respondent should pay the agreed invoiced price therefor. Judgment should have 'been entered accordingly, and I concur in the view that the present judgment entered notwithstanding the verdict should be reversed, and the cause remanded for the entry of proper judgment upon the verdict.